Exhibit 10.1

 

AECOM TECHNOLOGY CORPORATION

 

CHANGE IN CONTROL SEVERANCE POLICY FOR KEY EXECUTIVES

 

Section 1.                                          Introduction

 

This AECOM Technology Corporation Change in Control Severance Policy for Key
Executives (the “Policy”) is effective as of March 5, 2009 (the “Effective
Date”).  The compensation and benefits payable under the Policy are payable in
connection with certain Change in Control events that occur after the Effective
Date.  The purpose of the Policy is to provide for the payment of severance
benefits to certain key executives of AECOM Technology Corporation (the
“Company”) or one of its subsidiaries in connection with a Change in Control. 
The Policy will be in lieu of and not in addition to any severance benefit
arrangement, change of control severance agreement or employment agreement that
provides for severance benefits in existence between the Eligible Individual (as
defined below) and the Company (or any subsidiary), notwithstanding the terms of
any such arrangement or agreement, and no benefits will be paid under the Policy
to any Eligible Individual unless such Eligible Individual agrees to forgo any
payments or benefits under such other arrangement or agreement.  The Policy is
intended to be an unfunded plan that is maintained primarily to provide
severance compensation and benefits to a select group of “management or highly
compensated employees” within the meaning of Sections 201, 301, and 401 of
ERISA, and therefore to be exempt from the provisions of Parts 2, 3, and 4 of
Title I of ERISA.

 

Section 2.                                          Definitions

 

For purposes of the Policy, the following terms are defined as follows:

 

(a)                                  “Administrator” means the Compensation and
Organization Committee of the Board.

 

(b)                                  “Average Bonus” means the average annual
bonus awarded to the Eligible Individual in respect of each of the Company’s
three (3) fiscal years preceding the fiscal year in which the Termination Date
occurs (or such lesser number of full fiscal years during which the Eligible
Individual was employed by the Company prior to termination of employment as a
key executive(1), as determined by the Administrator (but not including any
fiscal years in which the Eligible Individual was employed by the Company other
than as a key executive)).

 

(c)                                  “Base Salary” means the Eligible
Individual’s annual base salary as in effect at the time of a Change in Control
or a Termination Date, whichever is greater.

 

(d)                                  “Board” means the Board of Directors of the
Company.

 

--------------------------------------------------------------------------------

(1) If the Eligible Individual served as a key executive for less than a full
fiscal year at the Termination Date, then the Average Bonus will be determined
based on the average annual bonus awarded to the Eligible Individual in each of
the Company’s three fiscal years preceding the fiscal year in which the
Termination Date occurs.

 

--------------------------------------------------------------------------------


 

(e)                                  “Cause” means, except as otherwise required
by applicable law with respect to Eligible Individuals employed outside of the
United States, (i) the commission of an act of fraud or theft against the
Company; (ii) conviction (including a guilty plea or plea of nolo contendere) of
any felony; (iii) conviction (including a guilty plea or plea of nolo
contendere) of any misdemeanor involving moral turpitude which could, in the
Administrator’s opinion, cause material injury to the Company; (iv) a material
violation of any material Company policy; (v) willful or repeated
non-performance or substandard performance of material duties to the Company
which is not cured within thirty (30) days after written notice thereof to the
Eligible Individual; or (vi) violation of any local, state or federal laws,
rules or regulations in connection with or during performance of the Eligible
Individual’s duties to the Company that could, in the Administrator’s opinion,
cause material injury to the Company, which violation, if curable, is not cured
within thirty (30) days after notice thereof to the Eligible Individual.

 

(f)                                    “Change in Control” means the
consummation of the first to occur of:

 

(i)                                    except pursuant to the exception
applicable to clause (iii) below, any “person” (as such term is used in sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities;

 

(ii)                                except pursuant to the exception applicable
to clause (iii) below, a change in the composition of the Board occurring within
a one-year period, as a result of which fewer than a majority of the directors
are Incumbent Directors;

 

(iii)                            the consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
in which the holders of the Company’s outstanding voting securities immediately
prior to such merger or consolidation receive, in exchange for their voting
securities of the Company in consummation of such merger or consolidation,
securities possessing at least fifty percent (50%) of the total voting power
represented by the outstanding voting securities of the surviving entity (or
ultimate parent thereof) immediately after such merger or consolidation; or

 

(iv)                              the consummation of the sale, lease or other
disposition by the Company of all or substantially all the Company’s assets.

 

(g)                                 “Disability” means, except as otherwise
required by applicable law with respect to Eligible Individuals employed outside
of the United States, that the Eligible Individual becomes unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months.

 

(h)                                 “Eligible Individual” means a key executive
of the Company or any of its subsidiaries who has been designated by the
Administrator as eligible to participate in the Policy and listed on Schedule A
attached hereto (as amended from time to time).

 

(i)                                    “Good Reason” means, except as otherwise
required by applicable law with respect to Eligible Individuals employed outside
of the United States, a termination of an

 

2

--------------------------------------------------------------------------------


 

Eligible Individual’s employment with the Company by the Eligible Individual,
upon ninety (90) days advance written notice to the Company (which notice
specifically identifies the event or circumstance that Employee believes
constitutes Good Reason) and after giving the Company thirty (30) days to cure
such event or circumstance (if curable) after the receipt of such notice, if,
other than for Cause, any of the following has occurred: (i) any material
reduction in the Eligible Individual’s Base Salary; (ii) a material reduction in
the Eligible Individual’s authority, duties or responsibilities, (iii) the
material breach by the Company (or any subsidiary) of any written employment
agreement between the Eligible Individual and the Company (or any subsidiary) or
(iv) the transfer of the Eligible Individual’s primary workplace by more than
fifty (50) miles from the Eligible Individual’s then existing primary workplace;
provided, however, that, in each case, the Eligible Individual resigns within
thirty (30) days after the expiration of the Company’s cure period referred to
above.

 

(j)                                    “Incumbent Directors” means directors who
either (i) are members of the Board as of the Effective Date, or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination, but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Board.

 

(k)                                “Involuntary Termination” means any
termination of the Eligible Individual’s employment with the Company by the
Company for any reason other than Cause or the Eligible Individual’s death or
Disability, or any termination of the Eligible Individual’s employment with the
Company by the Eligible Individual for Good Reason.

 

(l)                                    “PEP Awards” means performance earnings
program awards granted pursuant to the Company’s 2006 Stock Incentive Plan.

 

(m)                              “PEP Performance Cycle” means the performance
cycle set forth in an Eligible Individual’s PEP Award agreement.

 

(n)                                 “Termination Date” means the date the
Eligible Individual’s employment with the Company terminates.

 

Section 3.                                          Eligibility For Benefits

 

Subject to the requirements set forth in this Section 3 and the limitations set
forth in Section 1, the Company will provide the severance benefits described in
Sections 4(a) through (c) of the Policy to an Eligible Individual whose
termination of employment with the Company is an Involuntary Termination that
occurs within the period (the “Protection Period”) that (A) begins with the
ninetieth (90th) day preceding a Change in Control and (B) ends eighteen (18)
months following such Change in Control.  In addition, the Company will provide
the severance benefit described in Sections 4(d) and (e), if applicable, to each
Eligible Individual, upon the occurrence of a Change in Control.  In addition,
in order to be eligible to receive benefits under the Policy, except as
otherwise required by applicable law with respect to Eligible Individuals
employed outside of the United States, the Eligible Individual must execute,
within 45 days following the Termination Date, a general waiver and release of
claims in favor of the

 

3

--------------------------------------------------------------------------------


 

Company and its affiliates in a form provided by the Company (a “Release”), and
such release must become effective in accordance with its terms.

 

Section 4.                                          Policy Benefits

 

(a)                                  Accelerated Vesting of Equity Awards Upon
an Involuntary Termination.  Upon the occurrence of an Involuntary Termination
within the Protection Period:

 

(i)                                    all outstanding, unvested stock options,
restricted stock units and other equity-based compensation awards that are
subject only to time and service-based vesting criteria (and not
performance-based vesting criteria) held by the Eligible Individual on the date
of such Involuntary Termination, shall become immediately and fully vested and,
to the extent applicable, exercisable, and, to the extent applicable, any
restrictions or conditions on such awards shall immediately lapse, and

 

(ii)                                with respect to all outstanding, unvested
PEP Awards and other equity-based compensation awards that are subject to
performance-based vesting criteria held by the Eligible Individual on the date
of such Involuntary Termination, (1) the Eligible Individual will be deemed to
have, as of the date of such Involuntary Termination, satisfied all time and
service-based vesting criteria in full and (2) all such awards will be deemed
earned and vested as of the date of such Involuntary Termination based on the
actual Company’s achievement with respect to any performance-based vesting
criteria through the date of the Change in Control (as determined by the
Administrator).

 

(b)                                  Severance Payment.  In the event of an
Involuntary Termination within the Protection Period, the Eligible Individual
shall receive a lump sum severance payment equal to the multiple of the sum of
the Eligible Individual’s Base Salary and Average Bonus set forth across from
such Eligible Individual’s name on Schedule A (if no multiple is listed on
Schedule A, the multiple shall be deemed to be 1.5).  So long as the Release has
theretofore become effective in accordance with its terms, such amount shall be
paid on the sixtieth (60th) day following the Termination Date.

 

(c)                                  Medical Coverage Continuation.  In the
event of an Involuntary Termination within the Protection Period, the Eligible
Individual and his or her covered dependents shall be entitled to continued
provision of group health benefits under the Company’s health benefit plans for
active employees at the same cost to the Eligible Individual as if the Eligible
Individual remained employed during such period for the number of years equal to
the multiple set forth across from each Eligible Individual’s name on Schedule
A, or, if earlier, until the Eligible Individual and his or her covered
dependents, if any, become eligible for health insurance coverage through
another source, in each case, in accordance with the terms thereof.

 

(d)                                  Conversion of PEP Awards.  Upon the
occurrence of  a Change in Control, each Eligible Individual shall, with respect
to all outstanding, unvested PEP Awards and any other equity-based compensation
awards subject to performance-based vesting criteria that are held by such
Eligible Individual immediately prior to a Change in Control, be deemed to have
satisfied any performance-based vesting criteria based on the actual Company’s
achievement with respect to such  performance-based vesting criteria through the
date of the

 

4

--------------------------------------------------------------------------------


 

Change in Control (as determined by the Administrator), and following the Change
in Control any such awards shall continue to vest based upon the time or
service-based vesting criteria, if any, to which the award is subject.

 

(e)                                  Accelerated Vesting of Equity Awards Upon a
Change in Control.  If, upon the occurrence of a Change in Control, the
surviving entity does not assume or replace with equivalent awards (as
determined by the Administrator prior to the Change in Control) all of the
outstanding, unvested PEP Awards, stock options, restricted stock units and
other equity-based compensation awards held by an Eligible Individual, all of
such outstanding, unvested awards held by such Eligible Individual shall become
vested and, to the extent applicable, exercisable as of immediately prior to
such Change in Control in the same manner as described in Section 4(a) assuming
that each Eligible Individual’s employment were terminated in an Involuntary
Termination.

 

Section 5.                                          Limitations on Benefits

 

(a)                                  Certain Reductions and Offsets.
 Notwithstanding any other provision of the Policy to the contrary, except as
otherwise required by applicable law with respect to Eligible Individuals
employed outside of the United States, any amounts payable to an Eligible
Individual under the Policy will be reduced (but not below zero) by any payments
by the Company to such individual under any other policy, plan, program or
arrangement, including, without limitation, any change of control severance
agreement or employment agreement between the Eligible Individual and the
Company that provides for severance benefits in existence, or any contract
between the Eligible Individual and any entity, to the extent such payments are
conditioned, at least in part, on termination of employment and are based on the
Eligible Individual’s continued receipt of his or her Base Salary and/or annual
bonus opportunity.  Furthermore, to the extent that any federal, state or local
laws, including, without limitation, so-called “plant closing” laws, require the
Company to give advance notice or make a payment of any kind to an Eligible
Individual because of that Eligible Individual’s involuntary termination due to
a layoff, reduction in force, plant or facility closing, sale of business,
change of control, or any other similar event or reason, the benefits payable
under the Policy will either be reduced or eliminated.  The benefits provided
under the Policy are intended to satisfy any and all statutory obligations that
may arise out of an Eligible Individual’s involuntary termination of employment
for the foregoing reasons, and the Administrator will so construe and implement
the terms of the Policy.

 

(b)                                  Mitigation.  Except as otherwise
specifically provided herein, the Eligible Individual will not be required to
mitigate damages or the amount of any payment provided under the Policy by
seeking other employment or other form of remuneration for services, nor will
the amount of any payment provided for under the Policy be reduced by any
compensation earned by any Eligible Individual as a result of employment by
another employer or any retirement benefits received by such Eligible Individual
after his or her Involuntary Termination.

 

(c)                                  Termination of Benefits.  Benefits under
the Policy will terminate immediately if the Eligible Individual, at any time,
violates any proprietary information or confidentiality obligation to the
Company or any obligations under the Policy.

 

5

--------------------------------------------------------------------------------


 

(d)                                  Non-Duplication of Benefits.  No Eligible
Individual is eligible to receive benefits under the Policy more than one time.

 

(e)                                  Indebtedness of Eligible Individuals.  If
the Eligible Individual is indebted to the Company or an affiliate of the
Company at his or her Termination Date, the Company reserves the right to offset
any severance payments under the Policy by the amount of such indebtedness.

 

(f)                                    Excise Taxes.

 

(i)                                    In the event that any benefits payable to
an Eligible Individual pursuant to the Policy (“Payments”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5(f) would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then the Eligible Individual’s Payments hereunder shall be either
(a) provided to the Eligible Individual in full, or (b) provided to the Eligible
Individual as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by the Eligible Individual, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under the Excise Tax.  Unless the Company and the Eligible
Individual otherwise agree in writing, any determination required under this
Section 5(f) shall be made in writing in good faith by a nationally recognized
accounting firm selected by the Company (the “Accountants”).  In the event that
the payments and/or benefits are to be reduced pursuant to this Section 5(f),
such payments and benefits shall be reduced such that the reduction of
compensation to be provided to Eligible Individual as a result of this
Section 5(f) is minimized.  In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A (as defined
below) and where two economically equivalent amounts are subject to reduction
but payable at different times, such amounts shall be reduced on a pro rata
basis but not below zero.  For purposes of making the calculations required by
this Section 5(f), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority.  The Company and the applicable Eligible Individual
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5(f).  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5(f).

 

(ii)                                If, notwithstanding any reduction described
in this Section 5(f), the IRS determines that an Eligible Individual is liable
for the Excise Tax as a result of the receipt of any Payments, then the Eligible
Individual shall be obligated to pay back to the Company, within thirty (30)
days after a final IRS determination or in the event that the Eligible
Individual challenges the final IRS determination, a final judicial
determination, a portion of the Payments equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Eligible Individual’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Tax and all other applicable taxes imposed on such benefits) shall be
maximized. 

 

6

--------------------------------------------------------------------------------


 

The Repayment Amount shall be zero if a Repayment Amount of more than zero would
not result in the Eligible Individual’s net after-tax proceeds with respect to
the Payments being maximized.  If the Excise Tax is not eliminated pursuant to
this Section 5(f), the Eligible Individual shall pay the Excise Tax.

 

(iii)                            Notwithstanding any other provision of this
Section 5(f), if (A) there is a reduction in the payment of the Payments to an
Eligible Individual as described in this Section 5(f), (B) the IRS later
determines that the Eligible Individual is liable for the Excise Tax, the
payment of which would result in the maximization of the Eligible Individual’s
net after-tax proceeds (calculated as if the Eligible Individual’s benefits had
not previously been reduced), and (C) the Eligible Individual pays the Excise
Tax, then the Company shall pay to the Eligible Individual those Payments which
were reduced pursuant to this Section 5(f) as soon as administratively possible
after the Eligible Individual pays the Excise Tax so that the Eligible
Individual’s net after-tax proceeds with respect to the payment of the Payments
are maximized.

 

(g)                                 Section 409A Compliance.

 

(i)                                    This Policy is intended to comply with
the requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A.  The
Company shall undertake to administer, interpret, and construe this Policy in a
manner that does not result in the imposition on an Eligible Individual of any
additional tax, penalty, or interest under Section 409A.  Each payment under
this Policy shall be treated as a separate payment for purposes of Section 409A.

 

(ii)                                A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Policy providing
for the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”

 

(iii)                            Notwithstanding anything herein to the
contrary, in the event that an Eligible Individual is a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment or the provision of any benefit (whether under this
Policy or otherwise) that is considered deferred compensation under Section 409A
payable on account of a “separation from service,” and that is not exempt from
Section 409A as involuntary separation pay or a short-term deferral (or
otherwise), such payment or benefit shall be made or provided at the date which
is the earlier of (A) the expiration of the six (6)-month period measured from
the date of such “separation from service” of the Eligible Individual or (B) the
date of the Eligible Individual’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 5(g) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Eligible Individual in a lump sum without interest, and any remaining
payments and benefits due under this Policy shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

7

--------------------------------------------------------------------------------


 

(iv)                               With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, all such payments shall be made on or before the last
day of calendar year following the calendar year in which the expense occurred.

 

(v)                                   With respect to any PEP Award or
restricted stock unit held by an Eligible Individual that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A,
notwithstanding anything in this Policy or the applicable award agreement to the
contrary, the settlement of each such award (to the extent accelerated as a
result of the application of Section 4 hereof) shall not occur until the
earliest of (A) the Change in Control if such Change in Control constitutes a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code, (B) the date such award would otherwise be settled pursuant to the
terms of the applicable award agreement and (C) the applicable Termination Date.

 

Section 6.                                          Right To Interpret Policy;
Amendment and Termination

 

(a)                                  Exclusive Discretion.  The Administrator
will have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Policy and to construe and interpret
the Policy and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Policy, including, but not limited to, the eligibility to
participate in the Policy and amount of benefits paid under the Policy.  The
rules, interpretations, computations and other actions of the Administrator will
be binding and conclusive on all persons.

 

(b)                                  Amendment or Termination.

 

(i)                                    Prior to the occurrence of a Change in
Control, the Board or the Administrator may amend or terminate the Policy at any
time and from time to time.  Termination or amendment of the Policy shall not
affect any obligation of the Company under the Policy, which has accrued and is
unpaid as of the effective date of the termination or amendment.  Unless and
until a Change in Control shall have occurred, an Eligible Individual shall not
have any vested rights under the Policy or any agreement entered into pursuant
to the Policy.

 

(ii)                                From and after the occurrence of a Change in
Control, no provision of the Policy shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Eligible Individual and by an authorized officer of the Company (other
than the Eligible Individual).

 

(iii)                            Notwithstanding anything herein to the
contrary, the Board or the Administrator may amend the Policy (which amendment
shall be effective upon its adoption or at such other time designated by the
Board or the Administrator, as applicable) at any time as may be necessary to
avoid the imposition of any additional taxes or penalties under Section 409A;
provided, however, that any such amendment shall be implemented in such a

 

8

--------------------------------------------------------------------------------


 

manner as to preserve, to the greatest extent possible, the terms and conditions
of the Policy as in existence immediately prior to any such amendment.

 

Section 7.                                          No Implied Employment
Contract

 

The Company and each Eligible Individual acknowledge that each Eligible
Individual’s employment is and shall continue to be at-will, as defined under
applicable law, and that the Policy shall not be deemed a contract of
employment.  If an Eligible Individual’s employment terminates for any reason
other than an Involuntary Termination, the Eligible Individual shall not be
entitled to any benefits, damages, awards or compensation under Section 4 of the
Policy, but may be entitled to payments or benefits in accordance with the
Company’s other established employee plans and practices or pursuant to other
agreements with the Company.

 

Section 8.                                          Successors

 

(a)                                  Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets will assume the obligations under the Policy
and agree expressly to perform the obligations under the Policy in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  For all purposes under the Policy,
the term “Company” will include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Section 8(a) or which becomes bound by the terms of the Policy by operation of
law or otherwise.

 

(b)                                  Eligible Individual’s Successors.  The
terms of the Policy and all rights of the Eligible Individual hereunder will
inure to the benefit of, and be enforceable by, the Eligible Individual’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

Section 9.                                          Legal Construction

 

The Policy is intended to be governed by and will be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of Delaware.

 

Section 10.                                   Claims, Inquiries And Appeals

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Policy or inquiries about
present or future rights under the Policy must be submitted to the Administrator
in writing.

 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Administrator must
notify the applicant, in writing, of the denial of the application, and of the
applicant’s right to review the denial.  The written notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include specific reasons for the denial, specific references to the Policy
provision upon which the denial is based, a

 

9

--------------------------------------------------------------------------------


 

description of any information or material that the Administrator needs to
complete the review and an explanation of the Policy’s review procedure.

 

This written notice will be given to the applicant within ninety (90) days after
the Administrator receives the application, unless special circumstances require
an extension of time, in which case, the Administrator has up to an additional
ninety (90) days for processing the application.  If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Administrator is to render its
decision on the application.  If written notice of denial of the application for
benefits is not furnished within the specified time, the application will be
deemed to be denied.  The applicant will then be permitted to appeal the denial
in accordance with the Review Procedure described below.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied (or deemed denied), in whole or in part, may appeal the denial by
submitting a request for a review to the Administrator within sixty (60) days
after the application is denied (or deemed denied).  The Administrator will give
the applicant (or his or her representative) an opportunity to review pertinent
documents in preparing a request for a review.  A request for a review will be
in writing and will be addressed to:

 

AECOM Technology Corporation

555 South Flower St.

Suite 3700

Los Angeles, CA 90071-2300

Attn: General Counsel

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Administrator may require the applicant to submit additional
facts, documents or other material as it may find necessary or appropriate in
making its review.

 

(d)                                  Decision on Review.  The Administrator will
act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review. 
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period.  The
Administrator will give prompt, written notice of its decision to the
applicant.  In the event that the Administrator confirms the denial of the
application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific Policy
provisions upon which the decision is based.  If written notice of the
Administrator’s decision is not given to the applicant within the time
prescribed in this Subsection (d), the application will be deemed denied on
review.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Rules and Procedures.  The Administrator
will establish rules and procedures, consistent with the Policy and with ERISA,
as necessary and appropriate in carrying out its responsibilities in reviewing
benefit claims.  The Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

 

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Policy may be brought until the claimant (i) has
submitted a written application for benefits in accordance with the procedures
described by Section 10(a) above, (ii) has been notified by the Administrator
that the application is denied (or the application is deemed denied due to the
Administrator’s failure to act on it within the established time period),
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above and (iv) has been
notified in writing that the Administrator has denied the appeal (or the appeal
is deemed to be denied due to the Administrator’s failure to take any action on
the claim within the time prescribed by Section 10(d) above).

 

Section 11.                                   Basis Of Payments To And From
Policy

 

All benefits under the Policy will be paid by the Company.  The Policy will be
unfunded, and benefits hereunder will be paid only from the general assets of
the Company.

 

Section 12.                                   Other Policy Information

 

(a)                                  Employer Identification Numbers.  The
Employer Identification Number assigned to the Company (which is the “Policy
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
61-1088522.

 

(b)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Policy is AECOM
Technology Corporation, 555 South Flower St., Suite 3700, Los Angeles, CA
90071-2300.

 

(c)                                  Policy Sponsor and Administrator.  The
“Policy Sponsor” and the “Administrator” of the Policy is AECOM Technology
Corporation, 555 South Flower St., Suite 3700, Los Angeles, CA 90071-2300.  The
Policy Sponsor’s and Administrator’s telephone number is (213) 593-8000.  The
Administrator is the named fiduciary charged with the responsibility for
administering the Policy.

 

Section 13.                                   Miscellaneous

 

(a)                                  Notice.  Notices and all other
communications contemplated by the Policy will be in writing and will be deemed
to have been duly given either (i) when personally delivered or sent by
facsimile or other electronic transmission (including e-mail) or (ii) five
(5) days after being mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of the Eligible Individual, mailed
notices shall be addressed to him or her at the home address or facsimile number
or e-mail address which he or she most recently communicated to the Company in
writing.  In the case of the Company, mailed notices or notices sent by
facsimile shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its General Counsel.

 

11

--------------------------------------------------------------------------------


 

(b)                                  No Waiver.  The failure of a party to
insist upon strict adherence to any term of the Policy on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Policy.

 

(c)                                  Severability.  In the event that any one or
more of the provisions of the Policy shall be or become invalid, illegal or
unenforceable in any respect or to any degree, the validity, legality and
enforceability of the remaining provisions of the Policy shall not be affected
thereby.  The parties intend to give the terms of the Policy the fullest force
and effect so that is any provision shall be found to be invalid or
unenforceable, the court reaching such conclusion may modify or interpret such
provision in a manner that shall carry out the parties’ intent and shall be
valid and enforceable.

 

(d)                                  Headings.  The headings of the sections
hereof are inserted for convenience only and shall not be deemed to constitute a
part hereof or to affect the meaning thereof.

 

(e)                                  Specific Performance.  If in the opinion of
any court of competent jurisdiction the covenants described in Section 5(c) of
the Policy are not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.  Any breach of the covenants contained
in Section 5(c) would irreparably injure the Company.  Accordingly, the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 5(c) would be inadequate and, in the event of such a
breach or threatened breach, the Company may, without posting any bond, in
addition to pursuing any other remedies it may have in law or in equity, obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available against the Eligible Individual from any court having
jurisdiction over the matter, restraining any further violation of the Policy by
the Eligible Individual.

 

(f)                                    Creditor Status of Eligible Individuals. 
In the event that any Eligible Individual acquires a right to receive payments
from the Company under the Policy such right shall be no greater than the right
of any unsecured general creditor of the Company.

 

(g)                                 Facility of Payment.  If it shall be found
that (i) an Eligible Individual entitled to receive any payment under the Policy
is physically or mentally incompetent to receive such payment and to give a
valid release therefor, and (ii) another person or an institution is then
maintaining or has custody of such Eligible Individual, and no guardian,
committee, or other representative of the estate of such person has been duly
appointed by a court of competent jurisdiction, the payment may be made to such
other person or institution referred to in (ii) above, and the release shall be
a valid and complete discharge for the payment.

 

(h)                                 Withholding Taxes.  The Company may withhold
from any amounts payable under the Policy such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Eligible Individual

 

Severance Payment Multiple

 

 

 

John Dionisio

 

2 times

 

 

 

Richard Newman

 

2 times

 

 

 

James Royer

 

1.5 times

 

 

 

Michael Burke

 

1.5 times

 

 

 

Francis Bong

 

1.5 times

 

 

 

Jane Chmielinski

 

1.5 times

 

 

 

Jim Jaska

 

1.5 times

 

 

 

Alan Krusi

 

1.5 times

 

 

 

Nigel Robinson

 

1.5 times

 

 

 

Fred Werner

 

1.5 times

 

13

--------------------------------------------------------------------------------